DETAILED ACTION
Previous final rejection has been vacated and time period has reset to begin with mailing date of this action.
Claims 15-17 are newly added claims. Claims 1-17 are pending examination.


Allowable Subject Matter

1. 	Claims 11-14 are allowable. The following is a statement of reasons for the indication of allowable subject matter: The primary reason for allowance of Claim 11 in the instant application is because the prior arts of record fails to teach the overall combination as claimed. 
Claim 11 recites “inclination angle of the human-powered vehicle, and the electronic controller being configured to control the transmission in a case where the first parameter decreases so as to switch the ratio between the predetermined first ratio and the predetermined second ratio in accordance with the second parameter and a second transmission threshold value that differs from the first transmission threshold value and is set for the second parameter". 
The prior art of record including the disclosures above neither anticipates nor renders obvious the above recited combination. 
2.       As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP ~ 707.07(a).



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tsuchizawa et al (US 20180215432).

	Regarding claim 1, Tsuchizawa disclose a human-powered vehicle control device comprising: 
an electronic controller configured to control a motor assisting in propulsion of a human-powered vehicle (Fig. 1, #52), 
the electronic controller being configured to control the motor in a first control state in a case where a first parameter increases, the first parameter including at least one of rotational speed of a crank of the human-powered vehicle, power of human driving force input to the human-powered vehicle, acceleration of the human-powered vehicle, a jerk of the human-powered vehicle and inclination angle of the human-powered vehicle, and the electronic controller being configured to control the motor in a second control state that differs from the first control state in a case where the first parameter decreases (paragraph 66, lines 1-42); 
Regarding claim 2, Tsuchizawa disclose the limitations above and further disclose wherein the electronic controller is configured to control the motor in accordance with the human driving force input to the human-powered vehicle, and the electronic controller is configured to control the motor so that a response speed of an output of the motor with respect to a change in the human driving force differs between the first control state and the second control state (paragraph 39, lines 1-16).

Regarding claim 4, Tsuchizawa disclose the limitations above and further disclose wherein the electronic controller is configured to control the motor so that the response speed is higher for a case where the human driving force increases in the first control state than for a case where the human driving force increases in the second control state (paragraph 57, lines 1-8).  
Regarding claim 5, Tsuchizawa disclose the limitations above and further disclose wherein the electronic controller is configured to control the motor in any one of the first control state and the second control state so that the response speed is lower for a case - 1 -where the human driving force decreases than for a case where the human driving force increases (paragraph 39, lines 1-16).  
Regarding claim 6, Tsuchizawa disclose the limitations above and further disclose wherein the electronic controller is configured to control the motor in accordance with the human driving force input to the human-powered vehicle, and the electronic controller is configured to control the motor so that at least one of a ratio of an assist force generated by the motor to the human driving force and a maximum value of an output of the motor differs between the first control state and the second control state (paragraph 57, lines 1-8).  
Regarding claim 7, Tsuchizawa disclose the limitations above and further disclose wherein the electronic controller is configured to control the motor so that the ratio is greater in the first control state than in the second control state (paragraph 57, lines 1-8).  
Regarding claim 8, Tsuchizawa disclose the limitations above and further disclose wherein the electronic controller is configured to control the motor so that the maximum value is greater in the first control state than in the second control state (paragraph 57, lines 1-8).  

Regarding claim 10, Tsuchizawa disclose the limitations above and further disclose wherein the electronic controller is configured to switch between the first mode and the second mode in accordance with operation of an operation unit (paragraph 44, lines 8-16).  
Regarding claim 15, Tsuchizawa disclose the limitations above and further disclose wherein the electronic controller is configured to determine that the first parameter increases in a case where an increase amount by which the first parameter increased in a first predetermined period exceeds a first predetermined value, and the electronic controller is configured to determine that the first parameter decreases in case where a decrease amount by which the first parameter decreased in the first predetermined time exceeds a second predetermined value (paragraph 49, lines 9-21),  
Regarding claim 16, Tsuchizawa disclose the limitations above and further disclose wherein the electronic controller is configured to determine that the first parameter increases in a case where the first parameter continuously increases over a second predetermined period, and Page 5 of 11Appl. No. 16/364,273 Amendment dated December 15, 2021 Reply to Office Action of October 6, 2021 the electronic controller is configured to determine that the first parameter decreases in case where the first parameter continuously decreases over the second predetermined period (paragraph 38, lines 20-34) .  
Regarding claim 17, Tsuchizawa disclose the limitations above and further disclose wherein the electronic controller is configured to determine that the first parameter increases in a case where determinations of an increase in the first parameter have been successively given for a predetermined number of times or more, and the electronic controller is configured to determine that the first parameter decreases in a case where determinations of a decrease in the first parameter have been successively given for a predetermined number of times or more (paragraph 49, lines 9-21).


Response to Arguments
Applicant's arguments in regards to claims above have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ALHARBI whose telephone number is 313-446-6621.  The examiner can normally be reached on Monday - Friday from 9:00 AM to 5:30PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8406.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.